DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/17/2021 has been entered. Claim 1 remains pending in the application.  Applicant’s amendments to the Abstract, Specification, Drawings, and Claims have overcome each and every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 06/23/2021, unless otherwise stated.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 1, the broadest reasonable interpretation of the equation [(T∞)=a (constant) * the microwave heating constant (X) + b (constant)] is that there is a mathematically predictable relationship .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claimed equation (T∞)=a (constant) * the microwave heating constant (X) + b (constant) does not clearly define the relationship between the hot air temperature and the microwave heating constant as no definitions are given for the microwave heating constant, constant a, or constant b in either the specification or claims. Even knowing that constants a and b have units of temperature as shown in the Applicant’s Specification Paragraph 84, the relationship is still unclear because the meaning of the undefined unitless microwave heating constant is unclear. This constant seems to relate to the microwave energy, but not enough information is given to properly understand what it is and how it relates to the hot air temperature. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomio (JP H0571871 A) in view of Scolari (WO 2017093929 A1), Gard (US 20120034350 A1), Lee (KR 20010073923 A), Whittaker (EP 0283182 A1), and Wang (A Kinetics and Modeling Study of Coffee Roasting Under Isothermal Conditions).
Tomio teaches (Paragraph 0015) heating a powdery or granular object by irradiating it with microwaves in a microwave heating chamber (roaster). Tomio further teaches (Paragraph 0020) blowing 
Tomio is silent on inputting roasting data of the raw coffee beans. Tomio is further silent on the temperature of the hot air for achieving a target roasting step and a roasting time and the microwave output corresponding to the hot air being computed using operation information for coffee roasting input through an input unit and physical property data for the raw coffee beans stored in a microcomputer (micom)/Programmable Logic Controller (PLC) to continuously operate a magnetron to apply microwave energy to thereby complete the roasting of the raw coffee beans. In addition, Tomio is silent on, upon roasting the raw coffee beans,  the temperature of the hot air being set to range from 210 °C to 250 °C, the microwave energy corresponding to the temperature of the hot air being a product of an output of a magnetron, which is a microwave generator, and a microwave heating constant X, wherein the temperature of the hot air is expressed as a linear function: (T∞)=a (constant) * the microwave heating constant (X) + b (constant), wherein the microwave heating constant is computed using the hot air function, and the microwave energy is determined, and wherein an operation of the magnetron is controlled using the microwave energy.
Scolari teaches (Page 1, lines 3-4; Page 18, lines 3-11) a method and to an apparatus for roasting a food product, in particular coffee, wherein data including a temperature curve may be input to be used by a control device for controlling a roasting process.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomio to incorporate the teaching of Scolari since both are directed to methods of roasting coffee beans, since both teach controllers capable of controlling a roasting process, since inputting data for controlling the roasting of coffee beans is known in the art as shown by Scolari, and since input roasting curves provide reference values that may be reproduced to control the roasting process (Scolari, Page 11, lines 1-6).
Scolari teaches (Page 10, lines 29-32) a method for roasting coffee beans, wherein a control device obtains a predetermined type or mixture of coffee. Scolari further teaches (Page 11, lines 1-16) that a control device retrieves from a database a curve of values (operation information) that provides theoretical reference values for the temperature of the air that must occur over time during the predetermined roasting time to reproduce the roasting curve of temperature versus time (i.e. the database contains data of roasting times and the temperatures for achieving the roasting times).  Obtaining time and temperature values from the roasting curve would constitute a computation of these values by the controller. Scolari further teaches (Page 18, lines 3-11) the roasting curves (operation information) may be provided as input data by a user. Scolari further teaches (Page 7, lines 25-26) a graphical interface (input unit) allows a user to input commands and/or data. Scolari further teaches (Page 8, lines 8-13) the temperature curves depend on the type of coffee to which the beans belong. Scolari further teaches (Page 8, lines 1-4) coffee beans belonging to different types of coffee can differ from each other in shape, mass, density, chemical composition, moisture percentage and other similar properties; where the expression "type of coffee" means a set of characteristics that defines the cellular structure of the bean (physical properties). Scolari further teaches (Page 10, lines 29-32; Page 11, lines 1-3) whenever a batch of a predetermined type or mixture of coffee is loaded into the reactor, the control device is therefore configured to obtain the predetermined type or mixture of coffee to which the batch belongs (for example through insertion of suitable input data by the user and reading of such data), and, after this the control device is adapted for retrieving from the database, for the predetermined type or mixture of coffee obtained: a roasting curve of temperature versus time, i.e. the type (physical property) data is stored in a database. Scolari further teaches (Page 7, lines 23-24) the control device comprises a PLC, a computer and a database. In summary, Scolari teaches a roasting process for coffee beans, wherein roasting times and hot air temperatures corresponding to the roasting times are taken from curves of temperature versus time (operation information) that may be input through a graphical interface (input unit) and where the curves (and, as a result, the air temperature and roasting time) depend on the type of coffee beans (physical property data) which may be stored in a database that is part of a control unit including a PLC.  The control device as a whole may be understood to function as a PLC as it is capable of storing data and controlling operations of the roasting device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomio to incorporate the air temperature and roasting time determination process of Scolari since both are directed to methods of roasting coffee beans, since both teach the use of hot air for roasting, since both teach controlling the roasting process, since it is known in the art to determine an air temperature and a roasting time from operation information and property data as shown by Scolari, and since coffee beans belonging to different types or mixtures of coffee (i.e. having different physical properties) react differently to heat such that - during the roasting process - they need to be roasted according to different roasting curves of temperature versus time (Scolari, Page 8, lines 8-10). 
Gard teaches (Paragraph 0017) a microwave oven for roasting low moisture foods such as coffee beans. Gard further teaches (0023, 0045) a programmable roast profile (operation information) controls the microwave RF power (output), wherein a touch pad (input unit) on the face of the control panel allows an operator to key in pre-programmed or user configured roast profiles. Gard further teaches (Paragraph 0041) the microwave energy source may be a magnetron, or any device which emits radio frequency radiation which can be absorbed by the food cartridge for roasting of the beans.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomio to incorporate the process of controlling (computing) microwave power (output) according to a roasting profile (operation information) as taught by Gard, since both are directed to methods of roasting coffee beans, since both teach roasting using microwave energy, since it is known in the art to control the power of a microwave during roasting according to a roasting profile, and since the roast profiles insure an optimum roast for the associated food item (Gard, Paragraph 0045), as different types of food would require differences in power for the roasting operation. 
Lee teaches (Abstract, Paragraph 0022) a method of treating a food product in a microwave, wherein the power (output) of the magnetron is determined by a microcomputer according to physical property data of the food product stored in a memory.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomio to incorporate the power control method of Lee since both are directed to treating food products in microwaves, since it is known in the art to control the power of a microwave according to physical property data of food as shown by Lee, and since controlling power based on physical properties would allow for more accurate cooking that would not overheat or under heat a food product as compared to a method of heating applied irrespective of physical properties. 
Whittaker teaches (Paragraph 0001) a microwave oven which incorporates a source of convection hot air in addition to the source of microwave energy. Whittaker further teaches (Paragraph 0019) coordinating the hot air temperature and microwave energy.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomio to incorporate the hot air temperature and microwave energy coordination of Whittaker since both are directed to methods of treating a food product with microwave energy and hot air, since it is known in the art to coordinate hot air temperature and microwave energy as shown by Whittaker, and since coordinating the hot air temperature and microwave energy over the "cook time", a foods cooked-finished result can be achieved that is comparable to conventionally cooked methods, but in considerably less time (Whittaker, Paragraph 0019).
Wang teaches (Roasting Procedure and Sample Preparation) a coffee bean roasting experiment in which four hot air temperatures (220, 230, 240, and 250 °C) were investigated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomio to incorporate the hot air temperatures taught by Wang since both are directed to roasting processes in which hot air is used, since it is known in the art to use roasting temperatures between 220 and 250 °C as taught by Wang, and since the volatile profiles of the roasted coffee beans are not only dependent on the roast degree, but also the temperature used during the roasting process, implying that coffee flavors will vary depending on the time–temperature profile used (Wang, Conclusions), i.e. the temperatures taught by Wang can be used to give coffee different flavors.
Whittaker teaches (Paragraph 0019) a microwave oven which incorporates a source of convection hot air in addition to the source of microwave energy. Whittaker further teaches (Paragraph 0019) coordinating the hot air temperature and microwave energy. Whittaker further teaches (Paragraph 0004) the level of the microwave energy depends upon the setting of the control means (temperature of the hot air), and the level of microwave energy is set to between 20% and 70% of a maximum (microwave output) dependent upon the setting of said control means, i.e. a percentage value (microwave heating constant) is determined from the hot air temperature and multiplied by a maximum (magnetron output) to achieve the desired microwave energy. This percentage value (microwave heating constant) could be determined in the manner of the claimed invention (by determining the value from a linear function: (T∞=a (constant) * the microwave heating constant (X) + b (constant)) via routine experimentation and optimization as the constants a and b relating the hot air temperature to the microwave heating constant could be experimentally determined based factors including, the size, volume, or density of the food product/coffee beans, the moisture content of the food product, etc. Whittaker further teaches (Paragraph 0016) the level of microwave energy from the magnetron is set by a software program which factors in the level of the gas mark thermostat control (hot air temperature). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomio to incorporate the hot air temperature and microwave energy coordination of Whittaker since both are directed to methods of treating a food product with microwave energy and hot air, since it is known in the art to coordinate hot air temperature and microwave energy as shown by Whittaker, since coordinating the hot air temperature and microwave energy over the "cook time", a foods cooked-finished result can be achieved that is comparable to conventionally cooked methods, but in considerably less time (Whittaker, Paragraph 0019), and since the coordination of hot air temperature and microwave energy also minimizes operator error and confusion in that it can be adapted to conventional food recipes by using a simple time adjustment procedure (Whittaker, Paragraph 0019).

Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. 
In response the Applicant’s argument that the 112(a) rejection of claim 3 (now incorporated into claim 1) the enablement issues are resolved based on the Applicant’s amendments to the Specification, the Examiner maintains that the claims is still not properly enabled. The Applicant’s amendments to paragraphs 82 and 83 does seem to demonstrate that constants a and b can be derived from a system of equations if two hot air temperatures and corresponding microwave heating constants are known. However, this necessitates the acquisition of the microwave heating constants. In paragraph 79, the Specifications states “the microwave heating constant corresponding to the roasting hot air temperature was computed using equation (3)”. Yet, equation (3) necessitates the use of constants a and b, so this could not be how the experimental values of the microwave heating constant were obtained. In the Applicant’s arguments, page 4, the Applicant suggests that the microwave heating constants need to be experimentally determined and then references an example from Table 1 where “microwave heating constants 0.56288 and 0.68947 were obtained”. The issue is that no information is provided on how these experimental values were obtained, and since the “microwave heating constant” is a unitless constant the values must have been calculated rather than directly measured. Without knowing how these values were obtained in order to subsequently determine constants a and b, one of ordinary skill in the art could not make use of the claimed invention. Therefore, the 112(a) rejection remains in place. 
In response to the applicant’s arguments that providing the units for constants a and b resolves the 112(b) rejection of claim 3 (now incorporated into claim 1), the Examiner asserts, as shown above, Even knowing that constants a and b have units of temperature as shown in the Applicant’s Specification Paragraph 84, the relationship is still unclear because the meaning of the undefined unitless microwave heating constant is unclear. This constant seems to relate to the microwave energy, but not enough information is given to properly understand what it is and how it relates to the hot air temperature.
In response to the applicant’s arguments that the prior art used in the 35 U.S.C. 103 rejection of claim 1 fails to disclose or suggest “upon roasting the raw coffee beans,  the temperature of the hot air is set to range from 210 °C to 250 °C, and the microwave energy corresponding to the temperature of the hot air is a product of an output of a magnetron, which is a microwave generator, and a microwave heating constant X, wherein the temperature of the hot air is expressed as a linear function: (T∞)=a (constant) * the microwave heating constant (X) + b (constant), wherein the microwave heating constant is computed using the hot air function, and the microwave energy is determined,   and wherein an operation of the magnetron is controlled using the microwave energy”, the Examiner asserts that these limitations (which comprise the previous claim 3) are taught by the prior art as shown above, over Tomio (JP H0571871 A) in view of Scolari (WO 2017093929 A1), Gard (US 20120034350 A1), Lee (KR 20010073923 A), Whittaker (EP 0283182 A1), and Wang (A Kinetics and Modeling Study of Coffee Roasting Under Isothermal Conditions).
Specifically, Wang teaches (Roasting Procedure and Sample Preparation) that it is known to roast coffee beans at temperatures in the claimed range (220, 230, 240, and 250 °C). Whittaker teaches (Paragraph 0019) a microwave oven which incorporates a source of convection hot air in addition to the source of microwave energy. Whittaker further teaches (Paragraph 0019) coordinating the hot air temperature and microwave energy. Whittaker further teaches (Paragraph 0004) the level of the microwave energy depends upon the setting of the control means (temperature of the hot air), and the level of microwave energy is set to between 20% and 70% of a maximum (microwave output) dependent upon the setting of said control means, i.e. a percentage value (microwave heating constant) is determined from the hot air temperature and multiplied by a maximum (magnetron output) to achieve the desired microwave energy. This percentage value (microwave heating constant) could be determined in the manner of the claimed invention (by determining the value from a linear function: (T∞=a (constant) * the microwave heating constant (X) + b (constant)) via routine experimentation and optimization as the constants a and b relating the hot air temperature to the microwave heating constant could be experimentally determined based factors including, the size, volume, or density of the food product/coffee beans, the moisture content of the food product, etc. Whittaker further teaches (Paragraph 0016) the level of microwave energy from the magnetron is set by a software program which factors in the level of the gas mark thermostat control (hot air temperature).
While Whittaker does not explicitly teach the claimed equation, it does suggest that such an equation could be obtained through routine experimentation. It should also be noted that the Applicant’s claimed equation is obtained through experimentation as shown in paragraphs 74-85 of the Specification. Therefore, claim 1 remains rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792